_____________

                              No. 96-1684
                             _____________

United States of America,         *
                                  *
          Plaintiff-Appellee,     *   Appeal from the United States
                                  *   District Court for the
     v.                           *   District of Minnesota.
                                  *
Jimmy Brown, also known as        *
Marlus Andrew Singleton,          *
                                  *
          Defendant-Appellant.    *


                             _____________

                    Submitted:    July 11, 1996

                         Filed: December 4, 1996
                           _____________

Before WOLLMAN, JOHN R. GIBSON, and HANSEN, Circuit Judges.
                          _____________


HANSEN, Circuit Judge.

     Jimmy Brown was convicted of two drug-related charges. In
this direct appeal, Brown challenges the district court's1 denial
of his motions to suppress a statement made at the time of his
arrest and evidence seized from his vehicle. We affirm.


     On September 18, 1995, a police informant, who had previously
provided reliable information, notified Officer Donald Sebesta of
the Bloomington Police Department of an impending drug transaction.
The informant explained that an individual known as "Dre" (Deandre
Norris) was staying at the Exel Inn in Bloomington and was

    1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota, adopting the report and recommendation
of the Honorable Franklin L. Noel, United States Magistrate Judge
for the District of Minnesota.
expecting a delivery of crack cocaine that day. The crack would be
delivered by a female courier who would arrive at noon on a flight
from Los Angeles, California. The informant indicated that Norris
would be driving either a white Buick or a turquoise Camaro Z-28 to
the airport to pick up the courier. The informant did not mention
Jimmy Brown or the name of the courier.


     That morning, police surveillance verified that Norris had
checked into Room 234 of the Exel Inn and that a turquoise Camaro
Z-28 was parked outside. At 10:30 a.m. two males (later identified
as Norris and Jimmy Brown) left the Exel Inn in the Camaro, with
Brown driving.    Officers followed as the car drove to downtown
Minneapolis, then to the Mall of America parking ramp, and finally
to the baggage claim area of the Minneapolis-St. Paul International
Airport.    Shortly after noon, a female (later identified as
Sherdana Conklin) arrived on a flight from Los Angeles with two
bags, one blue and one black.     Conklin left the airport in the
Camaro that had been waiting outside the baggage claim area.
Officers followed the Camaro as it returned to the Exel Inn along
another curious route -- through the Mall of America parking ramp
and the parking lot of an office complex. When they arrived at the
Exel Inn, Norris and Conklin took the bags from the Camaro and went
into Room 234. Brown, still unidentified at this time, left in the
Camaro.


     When the officers detained Norris and Conklin, they discovered
cocaine in the black bag. The officers then pursued and stopped
the Camaro and placed the driver under arrest.      When asked his
name, Brown told the officers that his name was Marlus Singleton.
Not until the next day did the officers learn that his true name
was Jimmy Brown. The officers searched the Camaro at the scene of
the arrest. The search revealed no controlled substances, but the
officers seized three cellular telephones, a pager, a telephone
book, $500 cash, and a drivers license in the name of Marlus
Singleton.

                                2
     Brown, Norris, and Conklin were each charged with one count of
aiding and abetting the possession with intent to distribute
cocaine base (crack), in violation of 21 U.S.C. § 841(a)(1), and
one count of conspiracy to distribute and to possess with intent to
distribute crack, in violation of 21 U.S.C. § 846. Norris became
and remains a fugitive, Conklin negotiated a guilty plea, and Brown
proceeded to trial.


     Brown filed pretrial motions, seeking to suppress his
statement of a false name to officers at the time of his arrest and
the evidence seized from the Camaro.      Adopting the magistrate
judge's report and recommendation, the district court denied the
motions.    The district court held that the false name was
admissible as part of routine booking procedures. The court also
held that the evidence seized from the Camaro was admissible
because it was lawfully obtained through a search incident to
arrest. Following a jury trial, Brown was convicted of both counts
of the indictment. He now appeals the denial of his motions to
suppress.


     Brown first contends that the district court erred by not
suppressing his statement of a false name at the time of his
arrest. Brown argues that questioning him about his name at the
scene of the arrest constitutes custodial interrogation for
investigative purposes because the police were not aware of his
identity at the time.     Thus, he contends he was entitled to
warnings pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), and
the statement, obtained in violation of Miranda, should have been
suppressed. We disagree.


     It is well-settled that routine biographical data is exempted
from Miranda's coverage. Pennsylvania v. Muniz, 496 U.S. 582, 601
(1990); United States v. Horton, 873 F.2d 180, 181 n.2 (8th Cir.
1989); United States v. McLaughlin, 777 F.2d 388, 391-92 (8th Cir.
1985). We have said:

                                3
     A request for routine information necessary for basic
     identification purposes is not interrogation under
     Miranda, even if the information turns out to be
     incriminating.   Only if the government agent should
     reasonably be aware that the information sought, while
     merely for basic identification purposes in the usual
     case, is directly relevant to the substantive offense
     charged, will the question be subject to scrutiny.


McLaughlin, 777 F.2d at 391-92. See Muniz, 496 U.S. at 602 n.14
(during booking procedures, government may not ask questions "that
are designed to elicit incriminatory admissions").
     Brown was arrested because the police had observed him
participate in a drug-related crime immediately prior to his
arrest. This provided probable cause for his arrest, regardless of
the fact that the police did not know his name. His name was not
directly relevant to the substantive offense charged, but wholly
incidental. His name was necessary to the booking process, and the
question was not investigative in nature.     If Brown had merely
provided his true name, the information would not have been
incriminating.   Clearly, this falls within the routine booking
question exception. See Muniz, 496 U.S. at 601-02 & n.14. The
district court did not err in denying Brown's motion to suppress
his statement.


      Brown also contends that the district court erred by denying
his motion to suppress the fruits of the search of his vehicle.
Brown argues that this was an improper inventory search because the
officers did not follow any standardized police procedures.
Because he does not contend that the arrest was made without
probable cause, however, and our review of the record indicates
that probable cause existed for his arrest, the search of the
interior of Brown's car was valid as a search incident to arrest.
See United States v. Morgan, 997 F.2d 433, 436 (8th Cir. 1993);
United States v. Thompson, 906 F.2d 1292, 1297-98 (8th Cir.), cert.
denied, 498 U.S. 989 (1990). The district court did not err by



                                4
denying Brown's motion to suppress the evidence seized from the
search of his car.


    Accordingly, we affirm the judgment of the district court.


    A true copy.


         Attest:


              CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               5